DETAILED ACTION
	The amendment dated is acknowledged.

Claims included in the prosecution are 15-36.
	In view of the amendment, the previous 112, 2nd paragraph rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 33, 34 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preparation of tablets containing SiRNA and cationic liposome complex, does not reasonably provide the methods of treatment of various gastrointestinal diseases due to various viruses and cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. While gene transfection using delivery devices such as cationic liposomes is known in the art of nucleic acids and liposomes, instant specification does not provide any guidance through examples or clear rationale whether all the claimed gastrointestinal diseases can be treated using the generic ‘nucleic acids’.
1) The nature of the invention: the invention concerns with a method of treatment of various claimed gastrointestinal diseases due to various viruses and cancer and even HIV, HPV or HSV infection.
2) The state of the prior art: the state of the prior art is very high in terms of formulating the liposomal sustained release compositions and treating various disease states using appropriate therapeutic agents.
 3) The relative skill of those in the art: the skill of one of ordinary skill in the art is very high (Ph.D level technology). 
4) The predictability or unpredictability in the art: as is well known in the art, the term, 'cancer' is term encompassing multiple types of proliferative diseases such as, carcinomas, sarcomas and others. There is no single drug, which is effective against all forms of cancer, let alone preventing cancers from developing.  The compounds falling under ‘metabolites and analogues of curcumin’ are numerous and there is no evidence presented that all these compounds are effective in treating cancers of the gastrointestinal cancers and treat even HIV, HPV and HSV infections. 

 6) The amount of direction of guidance provided: instant specification does not provide adequate guidance in the terms of either the treatment of cancers of the gastrointestinal system, various diseases including HIV, HPV and HSV infections.
7) The presence or absence of working examples: The only working examples show the effect of the luciferase siRNA against the mouse melanoma cells expressing luciferase (B16-Luc) (compared to control siRNA) and the expected effect of the tablet in mice induced ulcerative colitis.
8) The quantity of experimentation necessary: since as pointed out above, the generic term ’nucleic acids’  encompasses multitudes of compounds and the diseases claimed include those caused by a variety of viruses (HSV, HPV and HIV) and also including cancer of the gastrointestinal system, one cannot determine which of the nucleic acids are effective against which of the diseases claimed without undue experimentation. 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that it should be noted that any type of nucleic acid in a tablet can be administered to treat any type of vaginal or intestinal disorder and one skilled in the art is capable of deciding which nucleic acid may be used for the treatment of a given disease.
	This argument is not persuasive. The issue here not tablet administration. Instant claims are not drawn to specific nucleic acids; said claims recite ‘generic term, ‘nucleic acid and the method claims are drawn to ‘vaginal pathology or gastrointestinal disorder 
	The rejection is maintained.

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 15-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (Asian Journal of Pharmaceutical Science, 8, pp. 72-80, 2013) in combination with Kundu (Int J Pharm, 423 (2), pp. 525-534, 2012) and Bhatia (US 2008/0213377).
First of all, it should be pointed out that instant claims recite routine manufacturing techniques for tableting manufacture which involves drying the composition and adding the excipients for tableting.
Shim teaches nucleic acid complexes of cationic liposomes and nucleic acid. Shim teaches that the use of DOTAP with helper lipids phosphatidylcholine and 
Kundu teaches that the lyophilization of cationic liposomes (DOTAP) containing SiRNA retains significant activity against the virus during storage (Abstract and entire publication).
Bhatia teaches that complexes of cationic liposomes or micelles and RNA can be formed into tablets. The lipids taught include DLRIE, DOTAP DOPE and DOPC and others. The compositions include dispersing agents, disintegrating agents, binding agents and lubricating agents. The viruses taught include HIV (0075-0076, 0079, 0081-0087, 0092-0093, 0121, 0191-0193, 0203, 0204, 0310-0317, 0324-0325, 0344, Example 1, 0369-0371). Although Bhatia does not specifically state that the dispersing agents, disintegrating agents, binding agents and lubricating agents are for tableting the cationic liposome-RNA complex since Bhatia teaches only three forms, powders, capsules and tablets, it would have been obvious to one of ordinary skill in the art that these components are routinely used in art well-known tableting industry and the tablets are compressed. It would have also been obvious to one of ordinary skill in the art that the aqueous medium in the formulations of cationic liposomes-nucleic acid complexes, whose preparations usually involves aqueous solutions used for hydration of the lipids to form liposomes has to be removed for tableting purposes. One of ordinary skill in the art would be motivated to use lyophilization of the cationic liposome-nucleic acid complex to remove the aqueous medium since Kundu teaches that the complex retains significant activity against the virus after storage.

The rejection is maintained.
3.	Claims 15-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ushida (US 2012/0220760) by itself or in combination with Shim (Asian Journal of ..
Claim 15 is drawn to a process of manufacture of a tablet comprising cationic liposome-nucleic acid complex and drying the complex and production of tablets with the addition of compression excipients. 
The teachings of Kundu and Bhatia have been discussed above.
Ushida teaches that ribonucleic acid (RNA) as a cationic liposome complex and the formulations can be in the form of a tablet. The nucleic acid could be mRNA. According to Ushida, conventional additives such as a stabilizer, binder, disintegrator and a stabilizer are added (0017, 0020, 0059, and 0079). According to instant claim 15, ‘one or more excipients suitable for drying the formulation and one or more excipients for compressing the mixture to form a tablet are added. Since liposomal solutions are art known for lyophilization to form powders and since excipients are conventionally added to prepare tablets for compression in the art well-known tableting industry, instant claims are deemed to be an obvious extension of the art of preparing tablets with the lyophilized cationic liposome-nucleic acid complexes, in the absence of showing unexpected results.
It would have been also obvious to one of ordinary skill in the art that excipients are routinely used in art well-known tableting industry and the tablets are compressed. It would have also been obvious to one of ordinary skill in the art that the aqueous medium in the formulations of cationic liposomes-nucleic acid complexes, whose preparations usually involves aqueous solutions used for hydration of the lipids to form liposomes has to be removed for tableting purposes. One of ordinary skill in the art 
Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Kundu, Shim and Bhatia.
Applicant provides no specific arguments regarding Ushida. It should be pointed out in particular that Ushida is suggestive of the use of tablets for the delivery of cationic liposomes containing ribonucleic acids. It is well-known in the art that for tableting, the composition has to be dried first.
4.	Claims  15-35 are rejected under 35 U.S.C. 103 as being unpatentable over 1) Shim (Asian Journal of Pharmaceutical Science, 8, pp. 72-80, 2013) in combination with Kundu (Int J Pharm, 423 (2), pp. 525-534, 2012) and Bhatia (US 2008/0213377); OR 2)  Ushida (US 2012/0220760) by itself or in combination with Shim (Asian Journal of Pharmaceutical Science, 8, pp. 72-80, 2013) in combination with Kundu (Int J Pharm, 423 (2), pp. 525-534, 2012) and Bhatia (US 2008/0213377), both as set forth above, in view of either Hoge (US 2016/0194368) or Bancel (US 2014/0199371)..
061The teachings of Shim, Kundu, Bhatia and Ushida have been discussed above.
What is lacking in these reference is the teaching of treatment of diseases such as crohn’s disease.
Hoge teaches the administration of cationic liposomes containing circRNA for the treatment of crohn’s disease. The formulations could be in a tablet form (Abstract, 0720, 0726, 0756, 0834, 0990)

Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Kundu, Shim and Bhatia.
Applicant provides no specific arguments regarding Hoge and Bancer who teach the use of cationic liposomes containing circRNA and mmRNA for the treatment of crohn’s disease and that is why they were combined.
3.	Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over 1) Shim (Asian Journal of Pharmaceutical Science, 8, pp. 72-80, 2013) in combination with Kundu (Int J Pharm, 423 (2), pp. 525-534, 2012) and Bhatia (US 2008/0213377); OR 2)  Ushida (US 2012/0220760) by itself or in combination with Shim (Asian Journal of Pharmaceutical Science, 8, pp. 72-80, 2013) in combination with Kundu (Int J Pharm, 423 (2), pp. 525-534, 2012) and Bhatia (US 2008/0213377), both as set forth above, in view of either Matthes (US 2006/0217345) or Munawar (US 2011/0027293).
The teachings of Shim, Kundu, Bhatia and Ushida have been discussed above.
	What is lacking in these references is the teaching that tablets of nucleic acids could be used for the treatment of HSV, HPV and HIV infections.
Matthes liposomes containing nucleic acids in the tablet form could be used to treat HIV infection (Abstract, 0071 and claim 56).
Munawar similarly teaches that nucleic acid containing compositions in tablet form could be used to treat HPV infections (Abstract, 0014, 0099, 0102, 0104 and 0107).

The International Search Report on PTOL 1449 is not considered, since it is not in English.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.